Lehman, J.
The plaintiff’s assignor was appointed referee in a proceeding in the Surrogate’s Court wherein the defendant Gordon D. Miller sought settlement of his account as executor of Alexander D. Miller, deceased, and the defendant Mary Ella Miller filed objections to his account. At the first hearing, the following stipulation was entered on the record: “It is stipulated by and between the respective parties that the referee’s fees as fixed by statute be waived, and that he charge at the rate of $10 per hour or for each fraction over, while engaged in the business of the reference, and $10 for each adjournment, where less than 24 hours’ notice of such adjournment is given, the same to be taxed as a cost against the estate in the first instance.”
’ The referee thereupon held a number of hearings, and' filed a report showing a balance in the estate of $92.04. He now seeks to hold the defendant Gordon D. Miller liable individually for the sum of $420, the amount of his fees charged at the rate fixed by the stipulation.
In the case of Bottome v. Neeley, 124 App. Div. 601 ; affd. on opinion of Houghton, J., 194 N. Y. 575, the court held that by stipulation entered into at the beginning of a reference the parties and the referee may contract as to the manner in which the referee is to be paid for his services, and that such express contract is then substituted for the ordinary implied contract arising by reason of the rendition of services to the parties. “As a general rule, in the absence of a stipulation or contract, parties to a litigation are liable to the referee and stenographer for their services. The rule is not so inflexible, however, that it cannot be varied by express contract or by a stipulation which amounts to the same thing.”
In this case the referee agreed that the costs be *18taxed as a cost against the estate in the first instance. It seems to me that by a fair construction of this stipulation he agreed that he would not look to the parties individually until the costs had been taxed by the surrogate. As was said in Bottome v. Neeley, supra: “It is very problematical if the surrogate would ever allow the fees at any such sum as charged. It does not change the situation that plaintiff has brought his action on quantum meruit. By an action in such form he cannot escape the express bargain which his assignors made.”
In this case apparently the conditions of the contract have not yet been complied with, and therefore the plaintiff has failed to make out a cause of action.
Seabury and Bijur, JJ., concur.
Judgment should be reversed, with costs, and the complaint dismissed, with costs.